Voto Concurrente del
Juez Presidente Interino Señor Pérez Pimentel
San Juan, Puerto Rico, a 9 de noviembre de 1972
Estoy conforme con el resultado pero no por los funda-mentos expuestos en la Opinión de la mayoría.
Considero que si Halco Sales, Inc., presentó con su moción de sentencia sumaria prueba (Contrato de Arrendamiento de los Andamios) sobre el buen estado de dicho equipo a la fecha de su entrega, correspondía a los demandantes contro-vertir ese hecho en la forma que señala nuestra jurispruden-cia. A mi juicio quedó controvertido en virtud del interroga-torio contestado por los demandantes Roland Botz y James Robert Bucher, específicamente la contestación a la pregunta (9). A no mediar estas contestaciones, la sentencia sumaria hubiera procedido.